Citation Nr: 1732521	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-15 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to service-connected right long finger amputation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his significant other


ATTORNEY FOR THE BOARD

N. Ravisetti, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for right long finger amputation and depression as secondary to such amputation.

In November 2012, the Veteran and his significant other testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.

In October 2014, the Board remanded the Veteran's claims for additional development.  In an October 2016 rating decision, the Agency of Original Jurisdiction (AOJ) awarded compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for right long finger amputation with a 20 percent rating, effective January 31, 2011.  As such is a full grant of the benefit sought on appeal with respect to the Veteran's § 1151 claim, this issue is no longer before the Board.  The remaining claim now returns to the Board for further appellate consideration.

Additionally, in light of the fact that the record includes diagnoses other than depression, the Board has recharacterized the remaining issue on appeal as shown on the title page in order to encompass consideration of all currently diagnosed acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009),

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In documents of record and at his Board hearing, the Veteran alleged that he has depression is secondary to his service-connected right long finger amputation.  In this regard, VA treatment records dated in March 2011 reflect that the Veteran reported difficulty coping with stressors related to the recent amputation of his right middle finger.  It was determined that he was currently experiencing adjustment disorder with mixture of anxiety and depression.  In October 2011, he was diagnosed with anxiety disorder and depressive disorder not otherwise specified (NOS).  Records dated in May 2013 reflect that the Veteran's past medical history included major depressive episode in context of surgeries and amputation.  A diagnosis of mood disorder was provided.  In May 2014, it was reported that the Veteran had multiple psychosocial stressors, but such were mainly related to health complications of his hand surgeries.  Finally, in November 2015, VA treatment records reflect that the Veteran's feelings of depression started five years previously due to complications from his finger amputation.  

In order to ascertain the nature and etiology of the Veteran's acquired psychiatric disorder, he was afforded a VA examination in February 2017.  At such time, he was diagnosed with alcohol, cannabis, amphetamine-induced bipolar, depression, and sleep disorder without use disorder, and cyclothymic disorder.  The examiner opined that the Veteran's acquired psychiatric disorder was less likely than not proximately due to or the result of his service-connected condition.  In support of such opinion, she stated that the Veteran currently has a mood disturbance and psychiatric symptoms that resulted from his many years of using illegal drugs, which started well before his time entering the military, and none of his psychiatric symptoms appear to be connected or caused by his finger amputation.  In this regard, the examiner observed that his suspiciousness and irritability at his doctor who performed the amputation is likely due to his substance use disorders and cyclothymic disorder.  She noted that, both during and after his usage of many illegal drugs, the Veteran has been suicidal and homicidal and slightly paranoid of his providers and previous employers (i.e., he left jobs because they were "cheating me out of money" or "made me do unsafe things"), and during the interview, he was very preoccupied with the medical neglect he feels he received regarding his finger and had to be re-focused onto the examination questions.  The examiner further observed that the medical treatment for his amputated finger corresponds to a time when he was actively using many psychoactive illegal drugs.  

However, the February 2017 VA examiner did not offer an opinion as to whether the Veteran's acquired psychiatric disorder was aggravated by his service-connected right long finger amputation.  Any opinion obtained regarding secondary service connection must address both causation and aggravation of the nonservice-connected condition. Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. 
§ 3.310.  As such, a remand to obtain an addendum opinion addressing the aggravation prong of secondary service connection is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's February 2017 psychiatric examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the February 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to include the aforementioned VA treatment records, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed acquired psychiatric disorder is aggravated by his service-connected right long finger amputation.  If aggravation is found, the examiner should determine, if possible, to what extent the depression was aggravated beyond the natural progression of the disorder. 

A rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

